--------------------------------------------------------------------------------

Exhibit 10.3


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: October 22, 2009


$1,500,000


7.5% CONVERTIBLE NOTE

DUE OCTOBER 31, 2014


THIS Convertible Note of Exobox Technology, Corp., a Nevada corporation (the
“Company”), designated as its 7.5% Convertible Note, due October 31, 2014 (the
“Convertible Note”).


FOR VALUE RECEIVED, the Company promises to pay to SPQR Energy, Inc. or its
registered assigns (the “Holder”), the principal sum of $1,500,000 on October
31, 2014 (the “Maturity Date”), and to pay accrued interest to the Holder
quarterly beginning on January 31, 2010 on the then outstanding principal amount
of this Convertible Note at the rate of 7.5% per annum, payable in cash or the
Company’s common stock as set forth in Section 6.


This Convertible Note is subject to the following terms and conditions:


Section 1.               This Convertible Note is exchangeable for an equal
aggregate principal amount of Convertible Notes of different authorized
denominations, as requested by the Holder surrendering the same.  No service
charge will be made for such registration of transfer or exchange.


Section 2.               This Convertible Note may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations.  Prior to due presentment to the Company for transfer of this
Convertible Note, the Company and any agent of the Company may treat the Person
in whose name this Convertible Note is duly registered on the Convertible Note
register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Convertible Note is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.


 
 

--------------------------------------------------------------------------------

 


Section 3.               Events of Default.


(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)            any default in the payment of the principal amount of, or
interest on, the Convertible Note;


(ii)           the Company shall commence, or there shall be commenced against
the Company a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company  commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company  suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Company makes a general assignment for the benefit of creditors; or the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company; or any
corporate or other action is taken by the Company or any subsidiary thereof for
the purpose of effecting any of the foregoing; or


(iii)          final judgment for the payment of money in excess of $500,000
shall be rendered against the Company and the same shall remain undischarged for
a period of 60 days during which execution shall not be effectively stayed;


(b)           If any Event of Default occurs, the full principal amount of this
Convertible Note, together with interest and other amounts owing in respect
thereof, to the date of acceleration shall become immediately due and payable in
cash; provided, however, that the Holder shall have the right to convert all or
a portion of such principal of the Convertible Note into shares of Common Stock
pursuant to the terms set forth in Section 4 below (and to receive cash on the
(i) accrued interest and (ii) principal amount Holder elects not to
convert).  Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Convertible Note, the interest rate
on this Convertible Note shall accrue at the rate of 18% per annum, or such
lower maximum amount of interest permitted to be charged under applicable
law.  The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable
law.  Such declaration may be rescinded and annulled by Holder at any time prior
to payment hereunder and the Holder shall have all rights as a Convertible Note
holder until such time, if any, as the full payment under this Section shall
have been received by it.  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.


Section 4.               Conversion.


(a)           The Holder shall be entitled, at its option, to convert all or any
part of the principal amount of this Convertible Note into shares of the
Company’s common stock, at a price (the “Conversion Price”) of $0.21 per share
of the Company’s common stock.  No fraction of shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share.  The number of shares of
the Company’s common stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Convertible Note to be converted as set forth in the applicable
Conversion Notice by (y) the Conversion Price.  To convert this Convertible
Note, the Holder hereof shall deliver written notice (the “Conversion Notice”),
to the Company at its address as set forth herein.  The date upon which the
conversion shall be effective (the “Conversion Date”) shall be deemed to be the
date set forth in the Conversion Notice.  Except as otherwise provided herein,
the Company shall not have the right to object to the conversion or the
calculation of the applicable conversion price, absent manifest error.  Any
conversion of any portion of the Convertible Note shall be deemed to be a
pre-payment of principal, without any penalty, and shall be credited against any
future payments of principal in the order that such payments become due and
payable.


 
 

--------------------------------------------------------------------------------

 


(b)           If the Company at any time after the date of issuance of this
Convertible Note subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
the Company’s common stock into a greater number of shares, the Conversion Price
in effect immediately prior to such subdivision will be proportionately
reduced.  If the Company at any time after the date of issuance of this
Convertible Note combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.  Any adjustment under this Section 4(b) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.


Section 5.    This Convertible Note is a direct obligation of the Company, and
the obligation of the Company to repay this Convertible Note is absolute and
unconditional, but is expressly subordinated to all currently outstanding
secured and unsecured indebtedness of the Company outstanding on the date
hereof. The repayment terms hereof agreed to be paid to Holder for making  the
loan evidenced by this Convertible Note reflect the substantial risks Holder is
assuming by virtue of such subordination and Holder’s further agreement
evidenced hereby that no recourse shall be had for the payment of the principal
of, or interest on the Convertible Note, or for any claim based hereon, or
otherwise in respect hereof, against any shareholder, officer or director, as
such, past, present or future, of the Company or any successor corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the express terms hereof and as part of the consideration for the repayment
terms here or hereof, expressly waived and released.


Section 6.     Interest on the amount advanced will accrue on this Convertible
Note at the rate of seven point five percent (7.5%) per annum, and be payable
quarterly, in cash or the Company’s common stock at the Interest Conversion
Price (as defined below). The “Interest Conversion Price” shall be deemed to be
the Closing Price (as defined below) of the Company’s common stock on the fifth
trading dys prior to the date the interest payment is due.  The “Closing Price”
shall mean the last reported sales price on the principal national securities
exchange on which the Common Stock is listed or admitted to trading or, if not
listed or admitted to trading on any national securities exchange, on Nasdaq,
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange or quoted on Nasdaq, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm selected from time to time by the Corporation for that
purpose.


Section 7.              Any payment made by the Company to the Holder, on
account of this Convertible Note shall be applied in the following order of
priority: (i) first, to any amounts other than principal and accrued interest,
if any, hereunder, (ii) second, to accrued interest, if any, through and
including the date of payment, and (iv) then, to principal of the Convertible
Note.


 
 

--------------------------------------------------------------------------------

 


Section 8.              The outstanding principal of this Convertible Note may
be prepaid in cash in whole or in part at the option of the Company without
penalty.   All payments contemplated to be made “in cash” and shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). For purposes of the
Convertible Note, the phrase "date of payment" means the date good funds are
received in the account designated by the notice which is then currently
effective.


Section 9.              This Convertible Note shall be governed by and
interpreted in accordance with the laws of the State of Texas for contracts to
be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each of the parties consents to the
exclusive jurisdiction of the state courts of the State of Texas located in
Harris County and the United States District Court for the Southern District of
Texas in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non convenes, to the bringing of any such proceeding in
such jurisdictions.


Section 10.            The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of Common Stock
solely for the purpose of issuance upon Conversion of the Convertible Note, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holder, not less than such number of shares of the Common Stock
as shall be issuable upon the conversion of the outstanding principal amount of
the Convertible Note.  The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.


Section 11.            Upon a Conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of the
Company’s common stock, but may if otherwise permitted, make a cash payment in
respect of any final fraction of a share.  If the Company elects not, or is
unable, to make such a cash payment, the Holder shall be entitled to receive, in
lieu of the final fraction of a share, one whole shares of the Company’s common
stock.


Section 12.            Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
notice of conversion, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service, addressed
to the Company, at 2121 Sage Road, Suite, 200, Houston, Texas 77056, facsimile
number 713-626-7890, Attn: CEO or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, to Holder at 19607 Piney Place Ct., Houston, Texas 77094,
facsimile number 832-553-2803, Attn: CEO or such other address or facsimile
number as the Holder may specify for such purposes by notice to the Company
delivered in accordance with this Section.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. Houston, Texas time), (ii) the date after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Houston, Texas
time) on any date and earlier than 11:59 p.m. (Texas time) on such date, (iii)
the second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.


 
 

--------------------------------------------------------------------------------

 


Section 13.            If this Convertible Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Convertible Note, or in
lieu of or in substitution for a lost, stolen or destroyed Convertible Note, a
new Convertible Note for the principal amount of this Convertible Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Convertible Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.


Section 14.            If any provision of this Convertible Note is invalid,
illegal or unenforceable, the balance of this Convertible Note shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.  If
it shall be found that any interest or other amount deemed interest due
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum
permitted rate of interest. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Convertible
Note as contemplated herein, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this indenture,
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impeded the execution of any power
herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.


IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.





 
EXOBOX TECHNOLOGIES, CORP.
             
By:
     
Name:
     
Title:
   

 
 

--------------------------------------------------------------------------------